DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on June 23, 2021 is acknowledged. Claims 1-3, 5 and 7-8 are pending in this application. Claims 1-3 remain withdrawn from consideration as reading on non-elected Group I. Claim 5 has been amended. Claims 4 and 6 are cancelled. Claims 5 and 7-8 are under examination in this application. 

Withdrawn Objections/Rejections
Claim Objections
The objection to claim 5 because in the first wherein clause, the terms povidone, copovidone, and hydroxymethylcellulose need not be capitalized has been withdrawn in view of Applicant’s amendment to the claim to correct said capitalization. 
Claim Rejections - 35 USC § 112
The rejection of claims 5 and 7-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in view of Applicant’s amendment to the claim to recite the hydrophilic vehicle is purified water. 
Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chaniyilparampu et al. (WO 2010/109482) in view of Jagannathan, Ramya. (Is water a suitable solvent for curcumin? (2014), accessed April 7, 2021). 
Chaniyilparampu discloses curcuminoids and its metabolites for the application in allergic ocular/nasal conditions. Curcuminoids are used in combination with a pharmaceutically acceptable excipients, effective in increasing the bioavailability of the active compounds (abstract). 
Example 1 discloses:
The curcumin was solubilized in Tween 80 and PEG (hydrophilic vehicles). 
HPMC (hydroxymethylpropylcellulose) was added to water (hydrophilic vehicle). 
The curcumin solution was then added dropwise into the HPMC solution. 
BAC (preservative), EDTA, and NaCl are then added to the solution. 
Additional excipients include suitable surfactants, chelating agents, stabilizing agents, isotonizing agents, buffer substances, thickeners, complexing agnets, electrolytes, and other excipients (page 11, 2nd paragraph).
Example 1 discloses the HPMC is present in the amount of 0.1 g, which is 1%. 
Alternatives of the HPMC include polyvinylpyrrolidone (page 11, 3rd paragraph). 
Regarding claims 7-8, since the prior art discloses the same composition as the instant claims, it would necessarily have the same functional properties including increased solubility and bioavailability. 
Chaniyilparampu does not disclose dissolving the curcuminoid under heat. 
Jagannathan discloses curcumin does not dissolve in water at neutral pH and room temperature.  Heating the mixture of solute and solvent to 70-80° Celsius allows for a homogenous solution. 
. 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*Chaniyilparampu does not teach or suggest the use of a hydrophilic polymer selected from povidone or co-povidone or suggest using povidone or co-povidone in order to convert crystalline curcumin into amorphous curcumin. 
It is noted that the hydrophilic polymer is not limited to only povidone or co-povidone, as recited in the instant remarks but rather povidone, co-povidone, and hydroxymethylcellulose.  Applicant has not provided any discussion of a composition comprising hydroxymethylcellulose. It is further noted the wherein clause of “said method converts crystalline form of curcuminoid into amorphous form of curcuminoid” is regarded as necessary result of preparing the composition and it’s not dependent or the result of a process step of the method. 
Additionally, while the use of povidone (polyvinylpyrrolidone) is not exemplified, Chaniyilparampu does disclose it as a suitable alternative to the exemplified HPMC polymer. 

Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed June 23, 2021 is insufficient to overcome the rejection of claims 5 and 7-8 based upon 35 U.S.C. 103 as being  as set forth in the last Office action because:  the declaration is drawn to stability of the composition obtained by the method recited in the instant claims.  However, the instant claims do not recite any stability criteria.  Applicant does not correlate any particular component of the instant claims to Applicants stability data. The Examiner was unable to ascertain the particular formulation of the discussed stability data. Clarification of the submitted data is requested.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615